DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.
		Information Disclosure Statement (IDS)	
3.	The information disclosure statement (IDS) submitted on 16 December 2021, 25 November 2021 and 7 May 2021 is being considered by the examiner.
4.	Figures and 3 of the application illustrate the claimed invention.

    PNG
    media_image1.png
    458
    753
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    446
    media_image2.png
    Greyscale

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,044,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the application encompass the claimed invention in US 11,044,777 B2
Application claim 1:
    A method for transmitting and receiving data, the method comprising:
    deciding, by a source base station (BS), whether to perform a handover;
    transmitting, from the source BS to target BS, a handover request message when it is decided to perform the handover,
    wherein the handover request message includes network slice information; and
    receiving, by the source BS from the target BS, a handover request confirmation message in response to the handover request message,
    wherein, if one or more protocol data unit (PDU) sessions are associated with one or more network slices that are not supported by the target BS, the handover request confirmation message includes information for indicating a rejection of the one or more PDU sessions by the target BS.
US 11,044,777 B2-claim 1:
......receiving specific network slice information that is configured based on the network slice request information from the core network entity; 
    transmitting the specific network slice information which is included in a handover request message to a target base station; and
    when a protocol data unit (PDU) session associated with a network slice that the target base station does not support is included in the specific network slice information, receiving a handover request confirmation message including information for indicating the PDU session associated with the network slice not supported by the target base station from the target base station.		



Allowable Subject Matter
7.	Claims 1-18 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art made of record: VRZIC et al. (US 2016/0353465 A1) disclose method and apparatus for performing a network slice handover from a first operator infrastructure to a second operator infrastructure to a second operator infrastructure.  The method includes receiving a handover request from a network slice associated with the first operator infrastructure.
	The prior art made of record fails to disclose wherein, if one or more protocol data unit (PDU) sessions are associated with one or more network slices that are not supported by the target BS, the handover request confirmation message includes information for indicating a rejection of the one or more PDU session by the target BS.
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412